EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species P, as shown in Fig. 8, in which the second substrate comprises a protrusion extending towards the dielectric membrane; and
Species Q, as shown in Fig. 9, in which the second substrate comprises a planar substrate with two opposing parallel flat surfaces without a protrusion.

The species are independent or distinct because claims to the different species recite mutually exclusive characteristics of such species.  The mutually exclusive characteristics associated with each species are stated above. In addition, these species are not obvious variants of each other based on the current record.

Since applicant has received an action on the merits for the originally presented invention of Species Q (as claimed in claim 9 of previous claim sets), this invention has been constructively elected by original presentation for prosecution on the merits.

The amendment filed on 6/16/2022 canceling all claims drawn to the elected invention (i.e. by canceling claim 9) and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because they recite, via claims 1 and 20, characteristics of unelected Species P.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/           Primary Examiner, Art Unit 2853